Case 1:17-cv-02989-AT Document 1043 Filed 01/12/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
CURLING, et al.
Plaintiff,
CIVIL ACTION
Vv.
FILE NO. 1:17-CV-2989-AT
RAFFENSPERGER, et al
Defendants

CERTIFICATE OF SERVICE
The undersigned certifies that Non-Party Angela White-Davis’ Objections

and Responses to Subpoena to Produce Documents, Information, or Objects or
to Permit Inspection of Premises in a Civil Action from Plaintiffs Coalition for
Good Governance was served on this date by delivering a copy of same in .pdf
format via electronic mail to the following counsel of record:
Counsel for Plaintiff Coalition for Good Governance
Cary Ichter
cichter@ichterdavis.com
Counsel for the State Defendants
Bryan Tyson
btyson@taylorenglish.com

This is to further certify that the foregoing document was prepared using 14

point Times New Roman Font.
Case 1:17-cv-02989-AT Document 1043 Filed 01/12/21 Page 2 of 2

Respectfully submitted this 12th day of January, 2021.

222 Webb Street

Cumming, Georgia 30040
(678) 455-7150 — telephone
(678) 455-7149 — facsimile
mmartin@jarrard-davis.com
krobin@jarrard-davis.com
kpachuta@)jarrard-davis.com

JARRARD & DAVIS, LLP

/s/ Megan Martin
Megan Martin

Georgia Bar No. 140851
Kenneth P. Robin
Georgia Bar No. 609798
Karen P. Pachuta
Georgia Bar No. 142272

Attorneys for Non-Party/Respondent
Angela White-Davis, in her official
capacity as Director of Newton County
Elections and Registration Department
